Citation Nr: 1424635	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-23 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Muskogee Education Center
Muskogee, Oklahoma


THE ISSUES

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond July 18, 2010.

(The claims of entitlement to service connection for disabilities of the right and left ankles and right and left knees are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office Education Center (RO) in Muskogee, Oklahoma.

The Board has reviewed the Veteran's Virtual VA claims file and Veterans Benefits Management System electronic file, and they contain only evidence that is irrelevant to the claim decided herein.

The Veteran requested a hearing before the Board, but he thereafter cancelled the hearing.  Therefore, his hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on July 17, 2000, and, it is neither claimed nor shown that he had additional active duty after that date. 

2.  Ten years from the date of the Veteran's discharge from active service was July 18, 2010; therefore, the Veteran's basic delimiting period for receiving Chapter 30 educational benefits expired on July 18, 2010. 

3.  The Veteran was prevented from initiating or completing a chosen program of education within the otherwise applicable eligibility period because of disability that did not result from his willful misconduct.


CONCLUSION OF LAW

An extension of the July 18, 2010, delimiting date for Chapter 30, Title 38, United States Code educational assistance benefits by 1 year, 1 month, and 16 days is warranted.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1033 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this is a full grant of the benefit sought by the Veteran, no discussion of the duties to notify and assist is necessary.

The Veteran had active service from July 17, 1996, to July 17, 2000.  He was awarded eligibility for Chapter 30 educational assistance benefits in 2006 and was assigned a delimiting date for use of those benefits of July 18, 2010, 10 years from his discharge date.

The Veteran used his benefits in 2006, 2007, and 2008.  He did not attend school from May 23, 2008, to July 9, 2009, and requested an extension of his delimiting date for this period of time.

In several written statements, the Veteran informed VA that his father passed away suddenly on May 23, 2008, and that he was unable to attend school thereafter.  He returned home and assisted his family in recovering following this event.  A July 2008 VA outpatient treatment record shows that the Veteran was diagnosed as having depression, which was recently diagnosed since the death of the Veteran's father.  In a November 2010 written statement, the Veteran asserted that he was depressed during the time period when he did not attend school and that this was the disability he was claiming prevented him from attending school.

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a Veteran beyond ten years from the later of (i) the date of a Veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of a Veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which a Veteran meets the requirements for four years of service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the Veteran timely applied for the extension and upon a showing that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  38 C.F.R. §§ 21.1033(c); 21.7051(a).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a Veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes he was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2). 

In this case, the Veteran submitted a timely application for and extension of his benefits in June 2010 because the application was received prior to the delimiting date.  See 38 C.F.R. § 21.1033.  He has contended that his mental disability prevented the use of his Chapter 30 benefits from May 23, 2008, to July 9, 2009.  He has asserted that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a mental disability that did not result from his willful misconduct.

The Board notes that the Veteran reported being employed on a part-time basis from April 2009 to September 2009.  However, even if the Veteran was employed, that does not mean that he could engage in all types of programs of education.  VA statutes and regulations do not require unemployability during the time period at issue.

The Veteran attempted to participate in school from May 2008 to July 2009, but could not because of his depression that was not the result of his willful misconduct.  The medical evidence shows that he was diagnosed as having depression during this time period. 

For these reasons and bases, an overall view of the records establishes that he is entitled to the extension of 1 year, 1 month, and 16 days (May 23, 2008, to July 9, 2009).  The depression prevented him from participating in his chosen program of education within the otherwise applicable eligibility period.  See 38 C.F.R. § 21.7051(a)(2). The medical evidence of record supports this conclusion.  Thus, the criteria are met for an extension of the Chapter 30 delimiting period for 1 year, 1 month, and 16 days.  This is the entire benefit sought by the Veteran.


ORDER

Entitlement to an additional 1 year, 1 month and 16 days of educational assistance benefits under Chapter 30, Title 38, of the United States Code, is granted.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


